REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Claims 1, 8, 12 and 19 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose 
the second virtual communication channel is determined by the switch, wherein the first VDP accelerator verifies a public key obtained from the second 
VDP accelerator by checking with the host device when determining the session key; and transmitting, by the first VDP accelerator, to the host device, via the first virtual communication channel of the switch, an indication that the first VDP accelerator is configured for secure communication with each of the one or more second VDP accelerators, wherein the first VDP accelerator and each of the one or more VDP accelerators communicate securely via the switch.
	It is noted that the closest prior art, Edirisooriya et al. (US 20180225237, Aug. 9, 2018) shows the accelerator include a processing unit for handling data
communication sessions originated from VMs, a first VM initiate data communication, 
destined to a second VM, by posting a DMA descriptor in registers associated with the virtual function of the first VM, the DMA descriptor include a source address, a destination address, data payload, a virtual function identifier of a secondVM for receiving the data payload, and control parameters for establishing VM-to-VM data communication.
	It is noted that the closest prior art, Levi et al.  (US 20190140979, May 9, 2019), Shows the network interface controller by a plurality of virtual machines having .
However, Edirisooriya et al. and Levi fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464